             Case 5:18-cv-05655-JFL Document 26 Filed 04/10/19 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
    NOBLE DREW ALI, MOORISH                         :
    SCIENCE TEMPLE OF AMERICA AND
    SHEIK C. BARNES BEY
                        Plaintiffs,                 :
                                                    :
                          v.                        :                     No. 5:18-cv-5655
                                                    :
                                                    :
    MARY MONGIOVI SPONUGLE, et al.,                 :
                     Defendants.                    :
                                                    :

                                                 ORDER

       AND NOW, this 10th day of April, 2019, upon consideration of the Motions to Dismiss of
Defendants Howard F. Knisely, David Miller, and Mary Mongiovi Sponugle, ECF No. 5, and
Defendants Craig W. Stedman, Caitlin Blazier, Alan Blank, David Miller, Mark J. Wilson, Brett I.
Cole, Teri Landon-Miller, and Andy Wagner, ECF No. 17, and in the absence of a timely response,
IT IS HEREBY ORDERED THAT:

     1. Plaintiffs shall file a brief in opposition to the Motions to Dismiss no later than Friday,
        April 19, 2019.

     2. Plaintiffs are advised that failure to respond to the Motions to Dismiss may result in the
        motions being granted as uncontested and the claims against the moving Defendants being
        dismissed without further notice. 1


                                                          BY THE COURT:



                                                          /s/ Joseph F. Leeson, Jr.___________
                                                          JOSEPH F. LEESON, JR.
                                                          United States District Judge


1
         See E.D. Pa. L.R. 7.1 (providing that “any party opposing the motion shall serve a brief in opposition
together with such answer or other response that may be appropriate, within fourteen (14) days after service
of the motion and supporting brief [and i]n the absence of timely response, the motion may be granted as
uncontested”); Qadr v. Overmyer, 642 F. App’x 100, 102 (3d Cir. 2016) (“Under Rule 41(b), a district court
has authority to dismiss an action sua sponte if a litigant fails to prosecute or to comply with a court order.”
(citing Fed. R. Civ. P. 41(b))).
                                                   041019
